Exhibit 10.4

 

Form of Employee (Superperformance) Stock Option Agreement

 

This Employee (Superperformance) Stock Option Agreement, dated as of
                      , 20    , between ServiceMaster Global Holdings, Inc., a
Delaware corporation, and the employee whose name appears on the signature
page hereof, is being entered into pursuant to the ServiceMaster Global
Holdings, Inc. Stock Incentive Plan.  The meaning of capitalized terms may be
found in Section 7.

 

The Company and the Employee hereby agree as follows:

 

Section 1.              Grant of Options.

 

(a)         Confirmation of Grant.  The Company hereby evidences and confirms,
effective as of the date hereof, its grant to the Employee of Options to
purchase the number of shares of Common Stock specified on the signature
page hereof.  The Options are not intended to be incentive stock options under
the Code.  This Agreement is entered into pursuant to, and the terms of the
Options are subject to, the terms of the Plan.  If there is any inconsistency
between this Agreement and the terms of the Plan, the terms of the Plan shall
govern.

 

(b)        Option Price.  Each share covered by an Option shall have the Option
Price specified on the signature page hereof.

 

Section 2.              Vesting and Exercisability.

 

(a)         Except as otherwise provided in Section 6(a) or Section 2(b) of this
Agreement, the Options shall become vested either: (i) prior to a Public
Offering, if the then-current Fair Market Value of the Common Stock equals
$25.00 based on the Board’s most recent valuation; or (ii) following a Public
Offering, if the closing price of the Common Stock on the principal exchange
where the Common Stock is listed equals or exceeds $25.00 for 20 consecutive
trading days; subject in each case to the Employee’s continuous employment with
the Company until the applicable vesting date.

 

(b)        Discretionary Acceleration.  The Board, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the Options, at
any time and from time to time.

 

--------------------------------------------------------------------------------


 

(c)         Exercise.  Once vested in accordance with the provisions of this
Agreement, the Options may be exercised at any time and from time to time prior
to the date such Options terminate pursuant to Section 3.  Options may only be
exercised with respect to whole shares and must be exercised in accordance with
Section 4.

 

Section 3.              Termination of Options.

 

(a)         Normal Termination Date.  Unless earlier terminated pursuant to
Section 3(b) or Section 6, the Options shall terminate on the tenth anniversary
of the Grant Date (the “Normal Termination Date”), if not exercised prior to
such date.

 

(b)        Early Termination.  If the Employee’s employment with the Company
terminates for any reason, any Options held by the Employee that have not vested
before the effective date of such termination of employment (determined without
regard to any statutory or deemed or express contractual notice period) or that
do not become vested on such date in accordance with Section 2 shall terminate
immediately upon such termination of employment (determined without regard to
any statutory or deemed or express contractual notice period) and, if the
Employee’s employment is terminated for Cause, all Options (whether or not then
vested or exercisable) shall automatically terminate immediately upon such
termination.  All vested Options held by the Employee following the effective
date of a termination of employment (the “Covered Options”) shall remain
exercisable until the first to occur of (i) the three-month anniversary of the
effective date of the Employee’s termination of employment (determined without
regard to any deemed or express statutory or contractual notice period),
(ii) the one-year anniversary in the case of a Special Termination or a
retirement from active service on or after the Employee reaches normal
retirement age, (iii) the Normal Termination Date or (iv) the cancellation of
the Options pursuant to Section 6(a), and if not exercised within such period
the Options shall automatically terminate upon the expiration of such period.

 

Section 4.              Manner of Exercise.

 

(a)         General.  Subject to such reasonable administrative regulations as
the Board may adopt from time to time, the Employee may exercise vested Options
by giving at least 15 business days’ prior written notice to the Secretary of
the Company specifying the

 

2

--------------------------------------------------------------------------------


 

proposed date on which the Employee desires to exercise a vested Option (the
“Exercise Date”), the number of whole shares with respect to which the Options
are being exercised (the “Exercise Shares”) and the aggregate Option Price for
such Exercise Shares (the “Exercise Price”); provided that following a Public
Offering notice may be given within such lesser period as the Board may permit. 
On or before any Exercise Date that occurs prior to a Public Offering, the
Company and the Employee shall enter into a Subscription Agreement that contains
repurchase rights, transfer and other restrictions on the Exercise Shares in the
form then customarily used by the Company for such purpose.  Unless otherwise
determined by the Board, and subject to such other terms, representations and
warranties as may be provided for in the Subscription Agreement, (i) on or
before the Exercise Date the Employee shall deliver to the Company full payment
for the Exercise Shares in United States dollars in cash, or cash equivalents
satisfactory to the Company, in an amount equal to the Exercise Price plus any
required withholding taxes or other similar taxes, charges or fees and (ii) the
Company shall register the issuance of the Exercise Shares on its records (or
direct such issuance to be registered by the Company’s transfer agent).  The
Company may require the Employee to furnish or execute such other documents as
the Company shall reasonably deem necessary (i) to evidence such exercise,
(ii) to determine whether registration is then required under the Securities Act
or other applicable law or (iii) to comply with or satisfy the requirements of
the Securities Act, applicable state or non-U.S. securities laws or any other
law.

 

(b)        Restrictions on Exercise.  Notwithstanding any other provision of
this Agreement, the Options may not be exercised in whole or in part, and no
certificates representing Exercise Shares shall be delivered, (i) (A) unless all
requisite approvals and consents of any governmental authority of any kind shall
have been secured, (B) unless the purchase of the Exercise Shares shall be
exempt from registration under applicable U.S. federal and state securities
laws, and applicable non-U.S. securities laws, or the Exercise Shares shall have
been registered under such laws, and (C) unless all applicable U.S. federal,
state and local and non-U.S. tax withholding requirements shall have been
satisfied, or (ii) if such exercise would result in a violation of the terms or
provisions of or a default or an event of default under, any guarantee,
financing or security agreement entered into by the Company or any Subsidiary
from time to time.  The Company shall use its commercially reasonable efforts

 

3

--------------------------------------------------------------------------------


 

to obtain any consents or approvals referred to in clause (i) (A) of the
preceding sentence, but shall otherwise have no obligations to take any steps to
prevent or remove any impediment to exercise described in such sentence.  Except
where prohibited by applicable law, the Normal Termination Date of any Option
that may not be exercised pursuant to this Section 4(b) shall be extended for a
period of time equal to any period of time such Option may not exercised
pursuant to this Section 4(b), such extension not to exceed ten years in the
aggregate.

 

Section 5.              Employee’s Representations; Investment Intention.  The
Employee represents and warrants that the Options have been, and any Exercise
Shares will be, acquired by the Employee solely for the Employee’s own account
for investment and not with a view to or for sale in connection with any
distribution thereof.  The Employee represents and warrants that the Employee
understands that none of the Exercise Shares may be transferred, sold, pledged,
assigned, alienated, hypothecated or otherwise disposed of or encumbered unless
the provisions of the related Subscription Agreement shall have been complied
with or have expired.

 

Section 6.              Change in Control.

 

(a)         Vesting and Cancellation.  In the event of a Change in Control, all
then-outstanding unvested Options shall automatically vest in full such that all
Options outstanding under this Agreement shall, immediately prior to the
effective date of the Change in Control, be fully vested and exercisable. 
Except as otherwise provided in Section 6(b) and Section 6(c), upon the Change
in Control, all Options then outstanding under this Agreement shall be canceled
in exchange for a payment having a value equal to the excess, if any, of (i) the
product of the Change in Control Price multiplied by the aggregate number of
shares covered by all such Options immediately prior to the Change in Control
over (ii) the aggregate Option Price for all such shares, to be paid as soon as
reasonably practicable, but in no event later than 30 days following the Change
in Control.

 

(b)        Alternative Award.  Notwithstanding Section 6(a), no cancellation,
termination, or settlement or other payment shall occur with respect to any
Option if the Board reasonably determines prior to the Change in Control that
the Employee shall receive an Alternative Award meeting the requirements of the
Plan; provided,

 

4

--------------------------------------------------------------------------------


 

however, that any such Alternative Award shall be fully vested at the time it is
awarded to the Employee.

 

(c)         Limitation of Benefits.  If, whether as a result of accelerated
vesting, the grant of an Alternative Award or otherwise, the Employee would
receive any payment, deemed payment or other benefit as a result of the
operation of Section 6(a) or Section 6(b) that, together with any other payment,
deemed payment or other benefit the Employee may receive under any other plan,
program, policy or arrangement, would constitute an “excess parachute payment”
under Section 280G of the Code, then, notwithstanding anything in this Section 6
to the contrary, the payments, deemed payments or other benefits such Employee
would otherwise receive under Section 6(a) or Section 6(b) shall be reduced to
the extent necessary to eliminate any such excess parachute payment and such
Employee shall have no further rights or claims with respect thereto.  If the
preceding sentence would result in a reduction of the payments, deemed payments
or other benefits the Employee would otherwise receive on an after-tax basis by
more than 5 percent, the Company will use its commercially reasonable best
efforts to seek the approval of the Company’s shareholders in the manner
provided for in Section 280G(b)(5) of the Code and the regulations thereunder
with respect to such reduced payments or other benefits (if the Company is
eligible to do so), so that such payments would not be treated as “parachute
payments” for these purposes (and therefore would cease to be subject to
reduction pursuant to this Section 6(c)); provided, however, that if the Company
seeks such approval on behalf of the Employee, the Company’s request for the
approval of such payments to the Employee shall be submitted to the shareholders
on a single slate with all other persons for whom such approval is being sought,
and not individually.  This Section 6(c) shall cease to apply if the stock of
the Company or any direct or indirect parent or subsidiary of the Company
becomes readily tradable on an established securities market or otherwise within
the meaning of 26 CFR 1.280G-1, Q/A-6.

 

Section 7.              Certain Definitions.  As used in this Agreement,
capitalized terms that are not defined herein have the respective meanings given
in the Plan, and the following additional terms shall have the following
meanings:

 

“Agreement” means this Employee (Superperformance) Stock Option Agreement, as
amended from time to time in accordance with the terms hereof.

 

5

--------------------------------------------------------------------------------


 

“Covered Options” has the meaning given in Section 3(b).

 

“Determination Date” means the effective date of the Employee’s termination of
employment.

 

“Employee” means the grantee of the Options whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

 

“Exercise Date” has the meaning given in Section 4(a).

 

“Exercise Price” has the meaning given in Section 4(a).

 

“Exercise Shares” has the meaning given in Section 4(a).

 

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

 

“Normal Termination Date” has the meaning given in Section 3(a).

 

“Option” means the right granted to the Employee hereunder to purchase one share
of Common Stock for a purchase price equal to the Option Price subject to the
terms of this Agreement and the Plan.

 

“Option Price” means, with respect to each share of Common Stock covered by an
Option, the purchase price specified in Section 1(b) for which the Employee may
purchase such share of Common Stock upon exercise of an Option.

 

“Plan” means the ServiceMaster Global Holdings, Inc. Stock Incentive Plan.

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

 

6

--------------------------------------------------------------------------------


 

Section 8.              Miscellaneous.

 

(a)         Withholding.  The Company or one of its Subsidiaries may require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding or other
similar charges or fees that may arise in connection with the grant, vesting,
exercise, settlement or purchase of the Options.

 

(b)        Authorization to Share Personal Data.  The Employee authorizes any
Affiliate of the Company that employs the Employee or that otherwise has or
lawfully obtains personal data relating to the Employee to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan.

 

(c)         No Rights as Stockholder; No Voting Rights.  The Employee shall have
no rights as a stockholder of the Company with respect to any shares covered by
the Options until the exercise of the Options and delivery of the shares.  Any
shares delivered in respect of the Options shall be subject to the Subscription
Agreement and the Employee shall have no voting rights with respect to such
Shares until such time as specified in the Subscription Agreement.

 

(d)        No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.

 

(e)         Non-Transferability of Options.  The Options may be exercised only
by the Employee.  The Options are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death or with the Company’s consent.

 

(f)         Notices.  All notices and other communications required or permitted
to be given under this Agreement shall be in

 

7

--------------------------------------------------------------------------------


 

writing and shall be deemed to have been given if delivered personally or sent
by certified or express mail, return receipt requested, postage prepaid, or by
any recognized international equivalent of such delivery, to the Company or the
Employee, as the case may be, at the following addresses or to such other
address as the Company or the Employee, as the case may be, shall specify by
notice to the other:

 

(i)        if to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company
860 Ridge Lake Boulevard
Memphis, Tennessee 38120
Attention: General Counsel
Fax: (901) 597-8025

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iii) below);

 

(ii)       if to the Employee, to the Employee at his or her most recent address
as shown on the books and records of the Company or Subsidiary employing the
Employee;

 

(iii)      copies of any notice or other communication given under this
Agreement shall also be given to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836

 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

8

--------------------------------------------------------------------------------


 

(g)        Binding Effect; Benefits.  This Agreement shall be binding upon and
inure to the benefit of the parties to this Agreement and their respective
successors and assigns.  Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(h)        Waiver; Amendment.

 

(i)        Waiver.  Any party hereto or beneficiary hereof may by written notice
to the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.

 

(ii)       Amendment.  This Agreement may not be amended, modified or
supplemented orally, but only by a written instrument executed by the Employee
and the Company.

 

(i)          Assignability.  Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other party.

 

(j)          Applicable Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of Delaware

 

9

--------------------------------------------------------------------------------


 

regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

(k)         Waiver of Jury Trial.  Each party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 8(k).

 

(l)          Section and Other Headings, etc.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

 

(m)        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

 

 

Harry J. Mullany III

 

 

 

 

 

Address of the Employee:

 

 

 

 

 

 

Total Number of Shares for the Purchase of Which Options have been Granted

Option Price

 

 

[·] Shares

$[·]

 

11

--------------------------------------------------------------------------------